Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peifang Tian on 04/28/2022.

The application has been amended as follows: IN THE CLAIMS

Claim 1.    A method of video decoding in a decoder, comprising:
obtaining a gate flag for each of at least one constraint information group in constraint information in a syntax structure signaled in a coded video bitstream, each gate flag indicating whether a constraint information group of the at least one constraint information group corresponding to the respective gate flag is present in the constraint information, the constraint information being for a subset of coding blocks in the coded video bitstream, and the constraint information group of the gate flag including a plurality of constraint flags for the subset of coding blocks, wherein the gate flag for each of the at least one constraint information group is signaled in the constraint information in the syntax structure and each gate flag indicates whether the plurality of constraint flags for the subset of coding blocks corresponding to the respective gate flag is signaled in the constraint information in the same syntax structure; 
determining, based on the gate flag of the constraint information group of the at least one constraint information group, whether the constraint information group of the gate flag is present in the constraint information; 
determining prediction information for the subset of coding blocks based on whether the constraint information group of the gate flag is present in the constraint information; and
reconstructing the subset of coding blocks based on the prediction information.

Claim 2.   The method of claim 1, wherein 
the constraint information group of the gate flag is determined to be present in the constraint information; and
the determining the prediction information includes determining the prediction information for the subset of coding blocks based on the plurality of constraint flags in the constraint information group of the gate flag.

Claim 3.    The method of claim 1, wherein the constraint information group of the gate flag is determined not to be present in the constraint information.

Claim 4.    The method of claim 1, wherein each gate flag indicates that the constraint information group corresponding to the respective gate flag is not present in the constraint information, and no constraint flags are present in the constraint information.

Claim 5.    The method of claim 1, wherein the syntax structure is a high level syntax structure for at least one picture, and the subset of coding blocks includes coding blocks in the at least one picture. 

Claim 6.    The method of claim 1, wherein  
one or more of the at least one constraint information group are present in the coded video bitstream,
a plurality of constraint flags in the one or more of the at least one constraint information group is signaled according to a predetermined order, and 
the determining the prediction information further includes
run-decoding the plurality of constraint flags; and
determining the prediction information for the subset of coding blocks based on the plurality of constraint flags.  

Claim 7.    The method of claim 2, wherein  
the plurality of constraint flags in the constraint information group of the gate flag [[are]] is signaled according to a predetermined order, and 
the determining the prediction information further includes run-decoding the plurality of constraint flags.  

Claim 8.    The method of claim 2, wherein an offset and a length are present in the constraint information indicating that the plurality of constraint flags in the constraint information group of the gate flag [[are]] is present in the constraint information.

Claim 9.    The method of claim 1, wherein 
one or more of the at least one constraint information group are present in the coded video bitstream;
for each of the one or more of the at least one constraint information group, an offset and a length are present in the constraint information indicating that at least one constraint flag in the respective one of the one or more of the at least one constraint information group is present in the constraint information; and
a number of the offsets is signaled in the coded video bitstream.

Claim 10.    The method of claim 1, wherein 
one or more of the at least one constraint information group are present in the coded video bitstream, and
one or more syntax elements in the constraint information are byte aligned, the one or more syntax elements including the gate flag for each of the at least constraint information group and a plurality of constraint flags in the one or more of the at least one constraint information group.

Claim 11.    An apparatus for video decoding, comprising processing circuitry configured to:
obtain a gate flag for each of at least one constraint information group in constraint information in a syntax structure signaled in a coded video bitstream, each gate flag indicating whether a constraint information group of the at least one constraint information group corresponding to the respective gate flag is present in the constraint information, the constraint information being for a subset of coding blocks in the coded video bitstream, and the constraint information group of the gate flag including a plurality of constraint flags for the subset of coding blocks, wherein the gate flag for each of the at least one constraint information group is signaled in the constraint information in the syntax structure and each gate flag indicates whether the plurality of constraint flags for the subset of coding blocks corresponding to the respective gate flag is signaled in the constraint information in the same syntax structure; 
determine, based on the gate flag of the constraint information group of the at least one constraint information group, whether the constraint information group of the gate flag is present in the constraint information; 
determine prediction information for the subset of coding blocks based on whether the constraint information group of the gate flag is present in the constraint information; and
reconstruct the subset of coding blocks based on the prediction information.

Claim 12.    The apparatus of claim 11, wherein 
the constraint information group of the gate flag is determined to be present in the constraint information; and
the processing circuitry is configured to determine the prediction information for the subset of coding blocks based on the plurality of constraint flags in the constraint information group of the gate flag.

Claim 13.    The apparatus of claim 11, wherein 
the constraint information group of the gate flag is determined not to be present in the constraint information.

Claim 14.    The apparatus of claim 11, wherein each gate flag indicates that the constraint information group corresponding to the respective gate flag is not present in the constraint information, and no constraint flags are present in the constraint information.

Claim 15.    The apparatus of claim 11, wherein the syntax structure is a high level syntax structure for at least one picture, and the subset of coding blocks includes coding blocks in the at least one picture. 

Claim 16.    The apparatus of claim 11, wherein  
one or more of the at least one constraint information group are present in the coded video bitstream,
a plurality of constraint flags in the one or more of the at least one constraint information group is signaled according to a predetermined order, and 
the processing circuitry is configured to:
run-decode the plurality of constraint flags; and
determine the prediction information for the subset of coding blocks based on the plurality of constraint flags.  

Claim 17.    The apparatus of claim 12, wherein  
the plurality of constraint flags in the constraint information group of the gate flag [[are]] is signaled according to a predetermined order, and 
the processing circuitry is configured to run-decode the plurality of constraint flags.  

Claim 18.    The apparatus of claim 12, wherein 
an offset and a length are present in the constraint information indicating that the plurality of constraint flags in the constraint information group of the gate flag [[are]] is present in the constraint information.

Claim 19.    The apparatus of claim 11, wherein 
one or more of the at least one constraint information group are present in the coded video bitstream, and
one or more syntax elements in the constraint information are byte aligned, the one or more syntax elements including the gate flag for each of the at least constraint information group and a plurality of constraint flags in the one or more of the at least one constraint information group.

Claim 20.    A non-transitory computer-readable storage medium storing instructions executable by at least one processor to perform:
obtaining a gate flag for each of at least one constraint information group in constraint information in a syntax structure signaled in a coded video bitstream, each gate flag indicating whether a constraint information group of the at least one constraint information group corresponding to the respective gate flag is present in the constraint information, the constraint information being for a subset of coding blocks in the coded video bitstream, and the constraint information group of the gate flag including a plurality of constraint flags for the subset of coding blocks, wherein the gate flag for each of the at least one constraint information group is signaled in the constraint information in the syntax structure and each gate flag indicates whether the plurality of constraint flags for the subset of coding blocks corresponding to the respective gate flag is signaled in the constraint information in the same syntax structure; 
determining, based on the gate flag of the constraint information group of the at least one constraint information group, whether the constraint information group of the gate flag is present in the constraint information; 
determining prediction information for the subset of coding blocks based on whether the constraint information group of the gate flag is present in the constraint information; and
reconstructing the subset of coding blocks based on the prediction information.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Allowable subject matter is incorporated in all independent claims, overcoming all outstanding rejection.
The instant Application claims a system/method for video coding that uses a respective gate flag for each of different constraint information groups, each flag indicates whether a corresponding constraint information group is present in a constraint information syntax structure, and the constraint information group of the respective gate flag includes a plurality of constraint flags, wherein each flag for each corresponding constraint information group is signaled in the constraint in the constraint information syntax structure, and each respective fate flag indicates whether the plurality of constraint flags is signaled In the same constraint information syntax structure.

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (US Pub. 20210314623 A1) teaches a video coding system that uses a set of different constraint flags associated with different coding tools.
Wang (US 20220086473 A1) teaches a video coding system that uses different format rules with syntax elements specifying bytes in a general constraint information syntax element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485